*540Order, Supreme Court, New York County (Edward H. Lehner, J.), entered April 2, 2003, which, in an action between former law partners, insofar as appealed from as limited by the briefs, confirmed a Special Referee’s report recommending that the contingency fee in a certain medical malpractice action be divided 75% to plaintiff and 25% to defendant, unanimously affirmed, with costs.
The Special Referee’s finding that 50% of the work performed in the subject malpractice action, including that by outside counsel, was done prior to the firm’s dissolution has substantial support in the record and was properly confirmed (see Poster v Poster, 4 AD3d 145 [2004]). Accordingly, plaintiff, who was substituted as attorney-of-record after dissolution, is entitled to 75% of the fee and defendant to 25%.
We have considered defendant’s other arguments and find them unavailing. Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.